On the Court’s own motion, appeal, insofar as taken from that part of the Appellate Division order dismissing an appeal from a decision of Supreme Court, dismissed, without costs, upon the ground that no appeal lies from an Appellate Division order dismissing an appeal from a decision (see CPLR 5601; Matter of Mixon v Clark, 3 NY3d 688 [2004]); appeal otherwise dismissed, without costs, upon the ground that the remainder of the Appellate Division order does not finally determine the proceeding within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order dismissing an appeal from a decision of Supreme Court, dismissed upon the ground that no motion for leave to appeal lies from an Appellate Division order dismissing an appeal from a decision (see CPLR 5602; Matter of Mixon v Clark, 3 NY3d 688 [2004]); motion, insofar as it seeks leave to appeal from the remainder of the Appellate Division order, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution.